Title: To Thomas Jefferson from Abraham Husted, Jr., 23 August 1804
From: Husted, Jr., Abraham
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Richmond 23th August 1804
               
               I wish to inform you that there is a plan in my oppinion will answer America a good purpus & save them the trouble of building a fleet manning &c. by preparing a moshine to go under water & blow thim up that dare cum near our coast I gave a french gentleman a hint of the out lines of the plan from wich he told me he wood insure me a free passage to france and back to amirica a gain should I wish to cum & give me one hundred thousand crowns to reveal the plan to the presadent of france & provided I would consint to stay in france & the plan should answer they would give me one million Sterling worth of propirty, but I have my Cuntrys good to much at hart to reveal sutch a thing to any other Nation or to any induvidual by which means they might obtain it—now I wish to know when and where we can bee to gether a Sufficient time for you to recieve the information & examin the plan to your Satisfaction. Should it answer it must be a Saving to the States of an unknown Sum—if it should be your wish to examin into my plan please to rite me a line to inform me when and where it would be most agreable to you & I will endeaver to wait upon you for that purpose at the time & place appointed. I am with Respects your Sinceer friend to Serve
               
                  Abraham Husted Junr.
               
            